Case 3:20-cv-00627-RGJ Document 1-1 Filed 09/03/20 Page 1 of 4 PageID #: 10




                                                                                       FORM. B
AO 440 (Rev. 12/09) Summon5 in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                                                             )
                                                             )
                                 v.                          )      Civil Action No.
                                                             )
                                                             )
                                                            .)




                                                                                                                        ~,7
                                                SUMMONS IN A CIVIL ACTION



                                                           ~~ \.,Jes+ \"tti'-1 .~t;
 To: (Defendant's name and addressj

   -S~\\1\\-e_, \.) cf\ o\ Q,fW 000\
               \.-\oJ.rl/,1\e ·'Ky ~17~8
           A lawsuit has been tiled against you.

           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
  whose name and address are:




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must fiie your answer or motion.with the court.



                                                                         CLERK OF COURT


   Date: _ _ _ _ _ _ _ __
                                                                                    Signature ofClerk or Depury Clerk
  Case 3:20-cv-00627-RGJ Document 1-1 Filed 09/03/20 Page 2 of 4 PageID #: 11




                                                                                     FORM B
AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                              Plaintiff
                                                             )                                                           ,,..-
                                                             )
                                 v.                          )      c..      • No.
                                                                     1v1 1Action      3·"'n-C.V-~11-:-
                                                                                        • U/       ·
                                                                                                       R.~ ·
                                                             )
                                                             )
                             Defendr.mt
                                                              )


                                                SUMMONS IN A CIVIL ACTION

.To: (Defendant's name and address)

\',Kd'\C\.\         .'! c__\..e.r          J

ticJ~v,\\e I · ~
            A lawsuit has been filed against you.

          . Within 21 days after service of this summons on you (not counting the day you received it)_: or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (aX2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
  whose name and address are:                                                                ·




          If you fail to respond, judg~ent by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                         CLERK OF COURT

   Date: _ _ _ _ _ _ _ __
                                                                                    Signature of Clerk or Deputy Clerk
  Case 3:20-cv-00627-RGJ Document 1-1 Filed 09/03/20 Page 3 of 4 PageID #: 12




                                                                                       FORM B
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                                                             )
                                                             )
                                                             )      Civil Action No.
                                                             ).
                                                             )
                                                             )


                                                SUMMONS IN A CIVIL ACTION

 'l'o: (Defendant's name and address)

1<.-0sSe\\ ·\\J\cl__p~         q_ Lue,
     \\oo\le"v~ ~\e ( ~L{ \~ ?14.2
                                                    °' ~                         r \--\: r~ ~t_ 1f= n
            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
  whose name and address are:




          lf you fail to respond, judgment by default will be entered agai~st you for the relief demanded in the complaint.
   You also must tile your answer or motion with the court.



                                                                         CLERK OF COURT


   Date:
           ---------                                                                   Signature of Clerk or Deputy Clerk
  Case 3:20-cv-00627-RGJ Document 1-1 Filed 09/03/20 Page 4 of 4 PageID #: 13




                                                                                       FORM B
AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                                                             )
                              Plaintiff          .
                                                             )
                                 v.                          )      Civil Action No.
                                                             )
                                                             )
                                                              )
                             Defendant


                                                SUMMON~ IN A CIVIL ACTION




          _ A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 {aX2) or {3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the- Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
  .whose name and address are:




          If you fail to respond, judgment by default will be entered agai~st you for the relief demanded in the complaint
   You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


    Date: _ _ _ _ _ _ _ __
                                                                                       Signalure·ofC/erk or Deputy Clerk




                                                                                                                      -~-   I'
